IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOHNNIE RIVERA,                              : No. 13 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS,                       :
PHILADELPHIA COUNTY,                         :
PENNSYLVANIA,                                :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.